Title: William Johnson to Thomas Jefferson, 4 March 1817
From: Johnson, William
To: Jefferson, Thomas


          
            
              My dear Sir
              Washington 
              March 4. 1817
            
            I have committed to the Care of my young Friend Mr Todd a small Present of which I must solicit your Acceptance not from any intrinsic Value in the thing itself, but as an Expression of my grateful, respectful and affectionate Recollection.
            It is a walking-Stick which appears to be of Tortoise shell but it is in Fact only that Substance moulded over a hickory Rod by a simple but ingenious Process which will immediately occur to you. I hope you will find it somewhat of a Rarity.
            But Sir the Head of it is in my Eye & I hope it will be in yours more an Object of Interest. It is taken from the Root of an Oak under which your venerable Friend Gadsden assembled the first little Band of Conspirators that convened in our Country. The Place where it stood was remote and retired from Observation. About thirty of them met of whom but one is now living. After solemnly deliberating on the interesting Subject which brought them together, with Hands crossd and united round the Tree, they took the dangerous Resolution which you will read on the Scroll which encircles the Oak engraven on the Head of this walking Stick. “We will resist” I believe it to be a Fact that not an Individual Swerved from this Resolution;—With regard to their Leader no one knows better than yourself with what Energy & Firmness he adhered to it. The Tree was cut down by the British, but I took up the Root and have made use of it in various Ways to keep alive the Sacred Flame of —76.
            
            I have also taken the Liberty  to send you a Copy of an Essay which I delivered not long Since to a Society which we have established in Charleston for the Purpose of drawing together the little Science that our Country can boast of. I must solicit much Indulgence for this humble Effort not to satisfy Enquiry but only to excite it. On the Subject of the Olive our Prospects begin to brighten, and I had some of my own raising cured  which I intended to send on to you, had I been able to obtain an Opportunity. I have a great Wish that you should eat of the Trees introduced by yourself.
            With the sincerest Wishes for your Happiness I subscribe myself
            With the profoundest Respect & Esteem
            
              Your very hle St
              Willm Johnson Jr
            
          
          
            P.S. Since the Commencement of the severe Cold of this Winter the Tortoise-Shell has shrunk from the Head exhibiting a neat little Instance of relative contractibility or perhaps of relative Specific Heat. I expect it will return in the Summer & force out the Wax
            
            
            
          
        